Title: To John Adams from Ebenezer Crosby, 14 April 1785
From: Crosby, Ebenezer
To: Adams, John


          
            Sir
            New-York 14th. April 1785—
          
          From a grateful & lively recollection of your former favours & friendly disposition towards me, I am induced to trouble you with a request, which, tho’ sensible it will be readily granted, I do with great reluctance, well knowing your time is too important to the public, to be intruded upon by your private Friends—
          I have lately been honoured with the appointment of Obstetrick Professor in the University in this City—to discharge the duties of which, I am obliged to provide myself with a Female-Apparatus from London—the price of which I cannot learn— Having no other Friend or Acquaintance in London, I beg leave to take the liberty of enclosing five Guineas to you, & requesting you will do me the favour of advancing enough to make up the deficiency, if there should be any, which shall be remitted to you as soon as known—
          A Mr: Wright-Post, a Student in Medicine now in London from this City, is recommended to me, as a Gentleman who will readily and faithfully procure me the Machine—him I shall direct to wait upon your Excellency for the money
          I hope Mrs: & Miss Adams arrived safe & in health—also that you all continue to enjoy this great blessing—
          Mrs: Crosby joins in most respectful regards to you & them, with your most Obedient & / most Humle: Servant
          
            Ebenr: Crosby
          
        